Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 Claim(s) 12, 24 is/are cancelled and pending claims 1-11, 13-23, 25 are addressed below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 19, 23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20050247901).
Note 1: limitation in claims 1 and 19 “disposed to dispense fluid to an agricultural field” recites the manner of operating the claimed device, which does not differentiate the apparatus claim from the prior art, see MPEP 2114, section II. When prior art discloses a device that can be used for dispensing fluid to any targeted area, it can be used in an agricultural field.
Re claim 1, Wang discloses a nozzle (figs. 6-7) comprising: 
a fluid inlet (upstream opening at 24); 	
a nozzle component (22, 24) having a fluid outlet (25) disposed to dispense fluid to an agricultural field (see note 1 above; since the device can be used with a gardening pipe for dispensing water, par. 2-4, it can be used in an agricultural field); and 
a rotatable member (40) to rotate over the fluid outlet (25) to selectively expose the fluid outlet to provide fluid flow from the fluid outlet (see figs. 6-7) to the agricultural field (see note 1), wherein 
the rotatable member is a second rotatable member and comprises a disc (46) pivotably disposed on the nozzle component through a pivot (42) that is transverse to a longitudinal axis (line 5-5 shown in fig. 4) of the nozzle component.

Re claim 5, Wang discloses the rotatable member is the second rotatable member (see rejection of claim 1 above).  

Re claim 6, Wang discloses the pivot (42) is disposed on the nozzle component so that a first portion (at 46 with the openings) of the rotatable member is aligned with an opening (25) of the fluid outlet of the nozzle component, and a second portion (44 and 10, see figs. 2 and 6, 7) of the rotatable member extends beyond a side (top side of 22, 24) of the nozzle component.

Re claims 19 and 23, Wang discloses a valve (figs. 6-7) comprising: a fluid inlet (upstream opening of 24); a nozzle component (24) having a fluid outlet (25) disposed to dispense fluid to an agricultural field (see note 1 above); and a selector (40, 42) to rotate over the fluid outlet (25) to selectively expose the fluid outlet to provide fluid flow from the fluid outlet (see figs. 6-7), 
wherein the selector is a second selector and comprises a disc (40) pivotably disposed on the nozzle component through a pivot (42) that is transverse to a longitudinal axis (line 5-5 shown in fig. 4) of the nozzle component.  
Re claim 25, Wang further discloses a first portion (space the thread at 24 and opening 25) of a fluid line in fluid communication with the fluid inlet (upstream opening at the thread of 24), and a second portion (21) of the fluid line in fluid communication with the fluid outlet (25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrigley (US 20010042797) in view of Zimmerman (US 6364219).
Note 1: limitation in claim 1 “disposed to dispense fluid to an agricultural field” recites the manner of operating the claimed device, which does not differentiate the apparatus claim from the prior art, see MPEP 2114, section II. When prior art discloses a device that can be used for dispensing fluid to any targeted area, it can be used in an agricultural field.

Re claim 1, Shrigley discloses a nozzle (fig. 13) comprising: 
a fluid inlet (upstream opening of 30; fig. 11); 	
a nozzle component (30) having a fluid outlet (31) disposed to dispense fluid to an agricultural field (see note 1 above; since the device can be used to dispense fluid, it can be used in an agricultural field); and 
a rotatable member (33; par. 39) to rotate over the fluid outlet (31) to selectively expose the fluid outlet to provide fluid flow from the fluid outlet to an agricultural field (see note 1 above), wherein 
the rotatable member is a first rotatable member (33) having a plurality of portions (33a, 33b, 33c) that rotate over the fluid outlet (31) that provides fluid flow through only the portion or portions over the fluid outlet, and each portion (33a, 33b, 33c) that includes a different rotatable position (see figs. 12, 13) of the rotatable member has a different number of openings from the other portions including a first portion having openings (33a) disposed over the fluid outlet (31) for a first rotatable position (when 33a is aligned with 31), a second portion having openings (33b) disposed over the fluid outlet (31) for a second rotatable position (when 33b is aligned with 31), and a third portion having openings (33c) disposed over the fluid outlet (31) for a third rotatable position (when 33c is aligned with 31).
Although Shrigley shows portions 33a, 33b, 33c have different number of similar openings, Shrigley does not teach the first portion having only a single opening, the second portion having only two separate openings, the third portion having only three separate openings, wherein the single opening is different than the two openings.
Zimmerman discloses a spray gun with a rotatable member, turret 46, (fig. 2), wherein the rotatable member 46 have three different portions 45a-45c can be disposed over the fluid outlet 30 (fig. 3a) in different rotatable positions (abstract). Zimmerman further shows different alternative configurations for the opening(s) at the three respective portions in figs. 7a-7s. Figs. 7d and 7k show portions having single opening. Figs. 7h, 7i, 7s show portions having only two openings that are different opening structures from the single opening in figs. 7d and 7k. Fig. 7r show portion having only three openings. Zimmerman also shows in figs. 7a, 7b, 7e, 7f that the portions have different number of openings 72 but similar in orifice shape. 
The only difference between the claimed invention and the prior art is the number of openings provided at the first, second, and third portions of the rotatable member. Since Shrigley discloses three different portions 33a, 33b, 33c with a fixed number of openings to be disposed over the fluid outlet 31, a person of ordinary skill in the art would have had the technological capabilities to incorporate teachings from both Shrigley and Zimmerman to utilize rotatable member with first, second and third portions having respective single opening, only two openings, and only three openings to achieve the desired fluid dispensing patterns, i.e. variable amount of fluid being dispensed from the outlet, single stream, double stream or wider fluid spray via the three openings. The device taught by Shrigley as modified would yield predictable results. No inventive effort would have been required. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shrigley to incorporate the teachings of Zimmerman to provide the first portion having only a single opening, the second portion having only two separate openings, the third portion having only three separate openings, wherein the single opening is different than the two openings. Doing so would provide spraying pattern that can be used for different applications to facilitate accuracy of water, as suggested in paragraph 10 of Shrigley. 

Re claim 2, Shrigley does not explicitly teach each opening can have a same size to the other openings.
However, in figures 9, 10, and 12 of Shrigley illustrates similar size for the openings shown on the device. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shrigley to utilize each opening having a same size to the other openings. Doing so would provide uniform discharge of fluid over the area being treated, as suggested in paragraph 40 of Shrigley. 

Re claim 3, Shrigley, as modified, teaches the rotatable member (33) is the first rotatable member (see rejection of claim 1).

Re claim 4, Shrigley, as modified, teaches the rotatable member (33) comprises a cylinder (33 is a rotatable cylinder) that rotates around the nozzle component (30; par. 39).

Re claims 19 and 21, Shrigley discloses a valve (fig. 13) comprising: 
a fluid inlet (upstream opening of 30; fig. 11); 
a nozzle component (30) having a fluid outlet (31) disposed to dispense fluid to an agricultural field (see note 1 above; since the device can be used to dispense fluid, it can be used in an agricultural field); and 
a selector (33, par. 39) to rotate over the fluid outlet to selectively expose the fluid outlet to provide fluid flow from the fluid outlet to an agricultural field (see note 1 above), 
wherein the selector is a first selector (33) having a plurality of portions (33a, 33b, 33c) that rotate over the fluid outlet that provides fluid flow through only the portion or portions over the fluid outlet, and each portion (each of 33a, 33b, 33c) that includes a different rotatable position (see figs. 12, 13) of the first selector has a different number of openings from the other portions including a first portion having openings (33a) disposed over the fluid outlet (31) for a first rotatable position (when 33a is aligned with 31), a second portion having openings (33b) disposed over the fluid outlet (31) for a second rotatable position (when 33b is aligned with 31), and a third portion having openings (33c) disposed over the fluid outlet (31) for a third rotatable position (when 33c is aligned with 31).
Although Shrigley shows portions 33a, 33b, 33c have different number of similar openings, Shrigley does not teach the first portion having only a single opening, the second portion having only two separate openings, the third portion having only three separate openings, wherein the single opening is different than the two openings.
Zimmerman discloses a spray gun with a rotatable member, turret 46, (fig. 2), wherein the rotatable member 46 have three different portions 45a-45c can be disposed over the fluid outlet 30 (fig. 3a) in different rotatable positions (abstract). Zimmerman further shows different alternative configurations for the opening(s) at the three respective portions in figs. 7a-7s. Figs. 7d and 7k show portions having single opening. Figs. 7h, 7i, 7s show portions having only two openings that are different opening structures from the single opening in figs. 7d and 7k. Fig. 7r show portion having only three openings. Zimmerman also shows in figs. 7a, 7b, 7e, 7f that the portions have different number of openings 72 but similar in orifice shape. 
The only difference between the claimed invention and the prior art is the number of openings provided at the first, second, and third portions of the rotatable member. Since Shrigley discloses three different portions 33a, 33b, 33c with a fixed number of openings to be disposed over the fluid outlet 31, a person of ordinary skill in the art would have had the technological capabilities to incorporate teachings from both Shrigley and Zimmerman to utilize rotatable member with first, second and third portions having respective single opening, only two openings, and only three openings to achieve the desired fluid dispensing patterns, i.e. variable amount of fluid being dispensed from the outlet, single stream, double stream or wider fluid spray via the three openings. The device taught by Shrigley as modified would yield predictable results. No inventive effort would have been required. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shrigley to incorporate the teachings of Zimmerman to provide the first portion having only a single opening, the second portion having only two separate openings, the third portion having only three separate openings, wherein the single opening is different than the two openings. Doing so would provide spraying pattern that can be used for different applications to facilitate accuracy of water, as suggested in paragraph 10 of Shrigley. 

Re claim 20, Shrigley does not explicitly teach each opening can have a same size to the other openings.
However, in figures 9, 10, and 12 of Shrigley illustrates similar size for the openings shown on the device. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shrigley to utilize each opening having a same size to the other openings. Doing so would provide uniform discharge of fluid over the area being treated, as suggested in paragraph 40 of Shrigley. 

Re claim 22, Shrigley, as modified, teaches the selector comprises a cylinder (33 is a rotatable cylinder) that rotates around the nozzle component (30; par. 39).

Claims 1, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20050247901) in view of Wightman (US 20020029577).
Re claim 7, Wang discloses the nozzle of claim 6, but fails to teach the rotatable member has a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet.
Wightman discloses an adjustment valve (fig. 15) used with a flow path shown in fig. 10, where the rotatable member 64 has a plurality of openings 66 and rotation of the rotatable member changes a number of openings (number of openings 66) disposed over the fluid outlet 62 (par. 45) to vary the flow in place, to be used in place of metering devices (par. 36: “Expansion device 18 may be used in place of or in combination with metering devices”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Wightman to substitute the rotatable member and outlet configuration of Wang with the rotatable member has a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet. The substitution of one known element (multiple openings in rotatable member with single opening outlet) as taught by Wang with another (the rotatable member has a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet) as taught by Wightman would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of flow control configuration would have yielded predictable results, namely, allowing flow to be adjusted at the outlet for desired discharge. Wightman suggest this configuration increase the precision in flow adjustment while reduce manufacture cost and complexity (par. 4). It is noted that while devices in Wang and Wightman handle different types of fluids, the field of endeavor involves fluid flow control. 

Re claims 1 and 9, Wang discloses a nozzle (figs. 6-7) comprising: 
a fluid inlet (upstream opening at 24); 	
a nozzle component (22, 24) having a fluid outlet (25) disposed to dispense fluid to an agricultural field (see note 1 above); and 
a rotatable member (40) to rotate over the fluid outlet (25) to selectively expose the fluid outlet to provide fluid flow from the fluid outlet (see figs. 6-7) to the agricultural field (see note 1).
Wang does not teach the rotatable member being a third rotatable member having a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet including only a first opening disposed over the fluid outlet for a first rotatable position, only the first opening and a second opening disposed over the fluid outlet for a second rotatable position, and only a third opening in addition to the first and second openings disposed over the fluid outlet for a third rotatable position.
Wightman discloses an adjustment valve (fig. 15) used with a flow path shown in fig. 10, where the rotatable member 64 has a plurality of openings 66 and rotation of the rotatable member changes a number of openings (number of openings 66) disposed over the fluid outlet 62 (par. 45) to vary the flow in place, to be used in place of metering devices (par. 36: “Expansion device 18 may be used in place of or in combination with metering devices”). Figure 15 shows the structure in which rotation of the rotatable member changes a number of openings 66 disposed over the fluid outlet 62 including only a first opening (when only one opening 66 is aligned with opening 62) disposed over the fluid outlet for a first rotatable position, only the first opening and a second opening (when only two of openings 66 are aligned with opening 62) disposed over the fluid outlet for a second rotatable position, and only a third opening in addition to the first and second openings (when only three of openings 66 are aligned with opening 62)  disposed over the fluid outlet for a third rotatable position.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Wightman to substitute the rotatable member and outlet configuration of Wang with the rotatable member has a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet. The substitution of one known element (multiple openings in rotatable member with single opening outlet) as taught by Wang with another (the rotatable member has a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet) as taught by Wightman would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of flow control configuration would have yielded predictable results, namely, allowing flow to be adjusted at the outlet for desired discharge. Wightman suggest this configuration increase the precision in flow adjustment while reduce manufacture cost and complexity (par. 4). It is noted that while devices in Wang and Wightman handle different types of fluids, the field of endeavor involves fluid flow control. 

Claims 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20050247901) in view of Milijasevic (US 20090326480).
Re claim 8, Wang discloses the nozzle of claim 6, but fails to teach the rotatable member has a single opening over a portion of a surface on the rotatable member, a plurality of openings are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings of the fluid outlet that are exposed to the single opening of the rotatable member.
Milijasevic discloses a flow control configuration (figs. 5-8) with a rotatable member 39 has a single opening 40 over a portion of a surface on the rotatable member 39, a plurality of openings 34 (fig. 8) are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings 34 of the fluid outlet that are exposed to the single opening 40 of the rotatable member (par. 81).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Milijasevic to substitute the rotatable member and outlet configuration of Wang with the rotatable member having a single opening, a plurality of openings are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings of the fluid outlet that are exposed to the single opening of the rotatable member. The substitution of one known element (multiple openings in rotatable member with single opening outlet) as taught by Wang with another (multiple openings in outlet with single opening in the rotatable member) as taught by Milijasevic would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of flow control members would have yielded predictable results, namely, allowing flow to be adjusted at the outlet for desired discharge. 

Re claim 10, Wang discloses an agricultural implement (par. 2, flow control valve with gardening pipe) comprising: 
a fluid applicator (gardening pipe) configured to be moved along rows of plants in an agricultural field (this limitation recites the manner of operating the claimed device, “to be moved”, which does not differentiate the apparatus claim from the prior art, see MPEP 2114, section II. When prior art discloses a device structure that can be used for applying fluid to garden, it can be used in an agricultural field; in this case, a garden pipe can be manually moved, by hand or by trucks, along rows of plants in an agricultural field. The current claim language does not distinguish the structure of the fluid applicator and what causes the applicator to move) for placement of fluid in an agricultural field, and 
a nozzle (fig. 6-7) disposed on the fluid applicator (pipe) of the agricultural implement for applying fluid to the agricultural field, wherein the nozzle comprises: 
a fluid inlet (upstream opening at 24); 	
a nozzle component (22, 24) having a fluid outlet (25) disposed to dispense the fluid to the agricultural field (see note 1); and 
a rotatable member (40) to rotate over the fluid outlet (25) to selectively expose the fluid outlet to provide fluid flow from the fluid outlet (see figs. 6-7), wherein 
the rotatable member is a second rotatable member and comprises a disc (46) pivotably disposed on the nozzle component through a pivot (42) that is transverse to a longitudinal axis (line 5-5 shown in fig. 4) of the nozzle component; 
Wang fails to teach the rotatable member has a single opening over a portion of a surface on the rotatable member, a plurality of openings are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings of the fluid outlet that are exposed to the single opening of the rotatable member.
Milijasevic discloses a flow control configuration (figs. 5-8) with a rotatable member 39 has a single opening 40 over a portion of a surface on the rotatable member 39, a plurality of openings 34 (fig. 8) are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings 34 of the fluid outlet that are exposed to the single opening 40 of the rotatable member (par. 81).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Milijasevic to substitute the rotatable member and outlet configuration of Wang with the rotatable member having a single opening, a plurality of openings are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings of the fluid outlet that are exposed to the single opening of the rotatable member. The substitution of one known element (multiple openings in rotatable member with single opening outlet) as taught by Wang with another (multiple openings in outlet with single opening in the rotatable member) as taught by Milijasevic would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of flow control members would have yielded predictable results, namely, allowing flow to be adjusted at the outlet for desired discharge. 

Re claim 11, Wang discloses the implement is a sprayer, irrigation implement (par. 2, garden pipe with flow control valve). 

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes (US 20150336116) in view of Wightman (US 20020029577).
Re claims 13 and 17, Gerdes discloses a fluid applicator (fig. 1) comprising: 
an agricultural implement (12); 
at least one applicator arm (14) for applying a fluid to an agricultural field, the at least one applicator arm is connected to the agricultural implement (see fig. 1); and 
a nozzle (21, 18, fig. 2) coupled to and disposed at a discharge end of the at least one applicator arm (14; see fig. 1), the nozzle includes a fluid inlet (26), a fluid outlet (opening upstream of 48) disposed to dispense fluid to an agricultural field (par. 2), and a rotatable member (42) to rotate over the fluid outlet to selectively expose the fluid outlet to provide fluid flow from the fluid outlet, wherein the rotatable member (42) rotates over the fluid outlet (see fig. 2) to the agricultural field, 

    PNG
    media_image1.png
    429
    439
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1 (Gerdes)
wherein the agricultural implement is one of a planter, a sidedress bar, a cultivator, a plough, a sprayer, a spreader, or an irrigation implement (see fig. 1).  
Gerdes does not teach a different number of openings for each rotatable position of at least three rotatable positions the rotatable member is in fluid communication with the fluid outlet (claim 13), and wherein the rotatable member has a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet including a single opening for a first rotatable position, two openings for a second rotatable position, and three openings for a third rotatable position (claim 17).
Wightman discloses an adjustment valve (fig. 15) used with a flow path shown in fig. 10, where the rotatable member 64 has a plurality of openings 66 and rotation of the rotatable member changes a number of openings (number of openings 66) disposed over the fluid outlet 62 (par. 45) to vary the flow in place, to be used in place of metering devices (par. 36: “Expansion device 18 may be used in place of or in combination with metering devices”). Figure 15 shows the structure in which rotation of the rotatable member changes a number of openings 66 disposed over the fluid outlet 62 including only a first opening (when only one opening 66 is aligned with opening 62) disposed over the fluid outlet for a first rotatable position, only the first opening and a second opening (when only two of openings 66 are aligned with opening 62) disposed over the fluid outlet for a second rotatable position, and only a third opening in addition to the first and second openings (when only three of openings 66 are aligned with opening 62)  disposed over the fluid outlet for a third rotatable position. A different number (1 to 7 openings 66 being exposed to opening 62 via 7 different rotatable positionings) of openings for each rotatable position of at least three rotatable positions the rotatable member is in fluid communication with the fluid outlet.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerdes to incorporate the teachings of Wightman to substitute the valve configuration such that a different number of openings for each rotatable position of the rotatable member is in fluid communication with the fluid outlet. The substitution of one known element (the valve and outlet configuration) as taught by Gerdes with another (the rotatable member has a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet) as taught by Wightman would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of flow control configuration would have yielded predictable results, namely, allowing flow to be adjusted at the outlet for desired discharge. Wightman suggest this configuration increase the precision in flow adjustment while reduce manufacture cost and complexity (par. 4). It is noted that while devices in Gerdes and Wightman handle different types of fluids, the field of endeavor involves fluid flow control. 

    PNG
    media_image2.png
    565
    854
    media_image2.png
    Greyscale

Examiner's Annotated Figure 2 (Wightman)


    PNG
    media_image3.png
    565
    854
    media_image3.png
    Greyscale

Examiner's Annotated Figure 3 (Wightman)
Re claim 14, Gerdes, as modified, discloses each opening has a same size to the other openings (see openings 66 in fig. 15 of Wightman).

Re claim 15, Gerdes, as modified, discloses the rotatable member has a plurality of portions (plural portions on 64; fig. 15 of Wightman) that rotate over the fluid outlet (opening 62, fig. 15 of Wightman) that provides fluid flow through the fluid outlet (opening upstream of plate 42, Gerdes, fig. 2) and then through only the portion or portions over the fluid outlet, and each portion has a different number of openings from the other portions (one portion with the first opening 66, an adjacent portion with two openings 66, another adjacent portion with 4 other openings 66; fig. 15 of Wightman)

Re claim 16, Gerdes, as modified, discloses the rotatable member comprises a cylinder (see 42 in fig. 2 of Gerdes, and 64 in fig. 15 of Wightman).

Claim 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes (US 20150336116) in view of Milijasevic (US 20090326480).
Re claims 13 and 18, Gerdes discloses a fluid applicator (fig. 1) comprising: 
an agricultural implement (12); 
at least one applicator arm (14) for applying a fluid to an agricultural field, the at least one applicator arm is connected to the agricultural implement (see fig. 1); and 
a nozzle (21, 18, fig. 2) coupled to and disposed at a discharge end of the at least one applicator arm (14; see fig. 1), the nozzle includes a fluid inlet (26), a fluid outlet (opening upstream of 42), and a rotatable member (42) to rotate over the fluid outlet to selectively expose the fluid outlet to provide fluid flow from the fluid outlet, wherein the rotatable member (42) rotates over the fluid outlet (see fig. 2), 
wherein the agricultural implement is one of a planter, a sidedress bar, a cultivator, a plough, a sprayer, a spreader, or an irrigation implement (see fig. 1).  
Gerdes does not teach a different number of openings for each rotatable position of the rotatable member is in fluid communication with the fluid outlet of at least three rotatable positions (claim 13), and the rotatable member has a single opening over a portion of a surface on the rotatable member, a plurality of openings are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings of the fluid outlet that are exposed to the single opening of the rotatable member (claim 18).
Milijasevic discloses a flow control configuration (figs. 5-8) with a rotatable member 39 has a single opening 40 over a portion of a surface on the rotatable member 39, a plurality of openings 34 (fig. 8) are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings 34 of the fluid outlet that are exposed to the single opening 40 of the rotatable member (par. 81). Three rotatable positions include: 1) when 40 overlaps with one opening 34, 2) when 40 overlaps with two openings 34, and 3) when 40 overlaps with three openings 34 (see fig. 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerdes to incorporate the teachings of Milijasevic to substitute the valve configuration such that a different number of openings for each rotatable position of the rotatable member is in fluid communication with the fluid outlet. The substitution of one known element (the valve and outlet configuration) as taught by Gerdes with another (the rotatable member has a single opening over a portion of a surface on the rotatable member, a plurality of openings are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings of the fluid outlet that are exposed to the single opening of the rotatable member) as taught by Milijasevic would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of flow control configuration would have yielded predictable results, namely, allowing flow to be adjusted at the outlet for desired discharge. It is noted that while devices in Gerdes and Milijasevic handle different types of fluids, the field of endeavor involves fluid flow control. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are not persuasive.
Regarding claims 1 and 19, applicant argues that Wang-7901 fails to disclose “a nozzle component having a fluid outlet disposed to dispense fluid to an agricultural field” (remarks page 6). 
It is noted that limitation in claims 1 and 19 “disposed to dispense fluid to an agricultural field” recites the manner of operating the claimed device, which does not differentiate the apparatus claim from the prior art, see MPEP 2114, section II. When prior art discloses a device that can be used for dispensing fluid to any targeted area, it can be used in an agricultural field.

	Regarding claims 1-4, 19-22 being rejected over Shrigley in view of Wang-5744 (Remarks pages 7-8), applicant’s argument is moot in view of the new ground of rejection of Shrigley in view of Zimmerman. See above.

	Regarding claims 1, 7, 9 being rejected over Wang-7901 in view of Wightman: 
a) Applicant argues that Wang-7901 fails to disclose “a nozzle component having a fluid outlet disposed to dispense fluid to an agricultural field” (remarks page 9).
It is noted that limitation in claim 1 “disposed to dispense fluid to an agricultural field” recites the manner of operating the claimed device, which does not differentiate the apparatus claim from the prior art, see MPEP 2114, section II. When prior art discloses a device that can be used for dispensing fluid to any targeted area, it can be used in an agricultural field.
b) Applicant further states that Wightman does not teach details of the third rotatable member. 
The combination of Wang-7901 in view of Wightman addresses a different alternative limitation in claims 1, 5, 6, 7 and 9: the second rotatable member. The prior art already addresses a different one of the alternative limitations of the independent claim and therefore applicant’s argument is not relevant.

Regarding claims 8 and 10 being rejected over Wang-7901 in view of Milijasevic: 
a) applicant states that Wang-7901 fails to disclose the limitation “a fluid applicator configured to be moved along rows of plants in an agricultural field” since the “gardening pipe” is not capable of being moved along rows of plants in an agricultural field (Remarks page 11).
Applicant’s argument is found not persuasive. Limitation “a fluid applicator configured to be moved along rows of plants in an agricultural field (this limitation recites the manner of operating the claimed device, “to be moved”, which does not differentiate the apparatus claim from the prior art, see MPEP 2114, section II. When prior art discloses a device structure that can be used for applying fluid to garden, it can be used in an agricultural field; in this case, a garden pipe can be picked up/supported and manually moved, by hand or by trucks, along rows of plants in an agricultural field. The current claim language does not distinguish the structure of the fluid applicator and what causes the applicator to move.
	b) Applicant further argues that Milijasevic fails to disclose “a fluid outlet disposed to dispense fluid to the agricultural field” (Remarks page 12) since the device taught by Milijasevic deliver fluid into a patient’s body.
The examiner notes that the limitation in claim 10 “disposed to dispense fluid to an agricultural field” recites the manner of operating the claimed device, which does not differentiate the apparatus claim from the prior art, see MPEP 2114, section II. When prior art discloses a device that can be used for dispensing fluid to any targeted area, it can be used in an agricultural field. This limitation is addressed via the teaching of Wang-7901, see part a above. Milijasevic is cited to show the flow control aspect involving a rotatable member changing a number of openings of the fluid outlet that are exposed to a single opening of the rotatable member is known, and that a person of ordinary skill in the art would have the technological capabilities to incorporate the such  dispensing flow control alternative in the device taught by Wang-7901. In response to applicant's arguments against the Milijasevic reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

c) Applicant further argues that Milijasevic fails to disclose a disc pivotable through a pivot that is transverse to a longitudinal axis of the nozzle component.
The examiner notes that the limitation in claim 10 regarding the disc and “a pivot being transverse to a longitudinal axis of the nozzle component” is addressed via reference Wang-7901 (see annotated figure of Wang-7901 below). Milijasevic is cited to show the flow control aspect involving a rotatable member changing a number of openings of the fluid outlet that are exposed to a single opening of the rotatable member is known, and that a person of ordinary skill in the art would have the technological capabilities to incorporate the such  dispensing flow control alternative in the device taught by Wang-7901. In response to applicant's arguments against the Milijasevic reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


    PNG
    media_image4.png
    418
    613
    media_image4.png
    Greyscale


Regarding claims 13-17 being rejected over Gerdes in view of Wightman, applicant indicates that Gerdes fail to disclose the limitation “wherein as the rotatable member rotates over the fluid outlet, a different number of openings for each rotatable position of at least three rotatable positions of the rotatable member is in fluid communication with the fluid outlet” because neither the first and second sheets 60 and 64 can be characterized as a fluid outlet disposed to dispense the fluid to the agricultural field (Remarks page 14). 
The argument is found not persuasive. Limitation “a fluid outlet disposed to dispense the fluid to the agricultural field” is addressed via teachings from Gerdes (figs.  1-2, and par. 1-4), see also annotated figure 1 above.  While Wightman’s outlet opening 62 and plural openings 66 are not explicitly described as to dispense fluid to agricultural field, the rotatable member and outlet configuration demonstrate relevant flow control feature reasonably pertinent to the flow control dispensing structure of the claimed invention. Therefore, Wightman is cited to show the flow control aspect involving a rotatable member rotating over the fluid outlet 62 such that a different number of openings for each of the rotatable position of at least three rotatable positions (see annotated figures above) is known, and that a person of ordinary skill in the art would have the technological capabilities to incorporate the such  dispensing flow control alternative in the device taught by Gerdes to vary the flow output of the device. In response to applicant's arguments against the Wightman reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 



Regarding claims 13 and 18 being rejected over Gerdes in view of Milijasevic, applicant indicates that cited fluid outlet in Milijasevic is not disposed to dispense fluid to the agricultural field (Remarks page 16). 
The argument is found not persuasive. Limitation “a fluid outlet disposed to dispense the fluid to the agricultural field” is addressed via teachings from Gerdes (figs.  1-2, and par. 1-4), see also annotated figure 1 above. Milijasevic is cited to show the flow control aspect involving a rotatable member changing a number of openings of the fluid outlet that are exposed to a single opening of the rotatable member is known, and that a person of ordinary skill in the art would have the technological capabilities to incorporate the such  dispensing flow control alternative in the device taught by Gerdes. In response to applicant's arguments against the Milijasevic reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, the new limitation “at least three rotatable positions of the rotatable member” is also addressed via teaching from Milijasevic. See rejections of claims 13 and 18 above. 
In response to applicant's argument that small diameters of the orifices 34 (1-700 microns) taught by Milijasevic would not be practical for agricultural field (Remarks page 16), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Milijasevic shows flow control structure as claimed, and one of ordinary skill in the part would have technological capabilities to incorporate the flow control configuration involving a rotatable member changing a number of openings of the fluid outlet that are exposed to a single opening of the rotatable member to achieve desired dispensing flow. 
In light of these remarks, all prior art rejections shall be maintained

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752